J-S40025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLIFFORD JOSEPH KAROLSKI                   :
                                               :
                       Appellant               :   No. 80 WDA 2019

            Appeal from the PCRA Order Entered December 31, 2018
      In the Court of Common Pleas of Beaver County Criminal Division at
                       No(s): CP-04-CR-0000177-2016,
              CP-04-CR-0000342-2013, CP-04-CR-0000762-2015,
                           CP-04-CR-0000765-2012


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 31, 2019

        Clifford Joseph Karolski appeals from the order denying his petition for

relief under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. We quash this appeal pursuant to Commonwealth v. Walker, 185

A.3d 969, 977 (Pa. 2018).

        Karolski filed the instant PCRA petition on February 26, 2018, addressing

four trial court docket numbers. See PCRA Petition, filed 2/26/18 (listing

docket numbers CP-04-CR-0000765-2012, CP-04-CR-0000342-2013, CP-04-

CR-0000762-2015, and CP-04-CR-0000177-2016). Karolski’s PCRA petition

alleged the ineffectiveness of trial counsel, Timothy Carland, Esquire, and




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40025-19



identified the convictions at issue as those for corruption of minors,

aggravated indecent assault, and criminal mischief. PCRA Petition at 1, 5.

       The PCRA court appointed counsel who filed a Turner/Finley letter with

the court and a motion to withdraw as counsel.1 See Turner/Finley Letter,

filed 11/26/18. The court granted counsel’s motion and entered an order

denying Karolski’s PCRA petition with a caption containing all four docket

numbers. See Order and Preliminary Notice, filed 11/28/18; Final Order, filed

12/31/18.

       Karolski filed a single notice of appeal, listing all four docket numbers.

The trial court stated in its Pa.R.A.P. 1925(a) opinion that it did not consider

Karolski’s having done so to be a problem. The court explained that, in its

view, Karolski’s PCRA petition, despite listing multiple docket numbers, only

raised issues as to a single docket number, the one ending in 762. See

1925(a) Op., filed 2/26/19, at 1 n.1.

       In Walker, our Supreme Court stated that “when a single order resolves

issues arising on more than one . . . docket, separate notices of appeal must

be filed.” 185 A.3d at 977. The Court directed that in subsequent cases, the

failure to abide by this rule would result in the quashing of the appeal. Id.

       The Supreme Court decided Walker on June 1, 2018, and Karolski filed

his notice of appeal on January 17, 2019. Walker therefore applies here. The

suggestion of the trial court and counsel that Walker does not apply because
____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S40025-19



Karolski only raises issues relating to a single docket, the docket number

ending in 762, is meritless. Attorney Carland represented Karolski not only on

the docket number ending in 762, but also on the docket number ending in

177, and Karolski’s PCRA petition identifies the convictions from both dockets.

Although Karolski’s PCRA petition makes some claims relating to continuances

appearing only on the docket number ending in 762, other allegations are

applicable to either docket. Karolski’s notice of appeal is from an order

resolving issues on more than one docket, and in violation of Walker, Karolski

filed a single notice of appeal. We therefore quash this appeal.

      Appeal quashed.

President Judge Emeritus Bender joins the Memorandum.

Judge Pellegrini files a Dissenting Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/19




                                     -3-